Exhibit 10.1

 

SERVICES AGREEMENT

 

This INTERIM SERVICES AGREEMENT (this "Agreement"), entered into as of the 27th
day of April, 2017, is by and between ENERJEX RESOURCES, INC.„ a Nevada
Corporation, with offices at 4040 Broadway, Suite 508, San Antonio, Texas 78209
("Enerjex"), and CAMBER ENERGY, INC., with offices at 45o Gears Road, Suite 860,
Houston, Texas 77067 (the "Company"). A "Party" shall mean either Enerjex or the
Company, as the case may be; the "Parties" shall mean Enerjex and the Company,
collectively.

 

WHEREAS, the Company desires to engage Enerjex to perform certain outsourced
interim services; and, Enerjex is willing to provide the services of its
personnel to perform such tasks subject to the terms and conditions hereof.

 

NOW, THEREFORE, in consideration of the mutual promises contained herein and for
other good and valuable consideration, the receipt of which is hereby
acknowledged, Enerjex and the Company agree as follows:

 

1.     Services. The services (the "Services") and fees will be more
particularly described on the Schedule attached hereto.

 

2.     Fees and Expenses. The Company will pay Enerjex the fees set forth on the
applicable Schedule. In addition, the Company will reimburse Enerjex directly
for all pre-approved travel and out-of-pocket expenses incurred in connection
with this Agreement (including any Schedules). Enerjex shall invoice the Company
for, and the Company shall pay to Enerjex for further remittance to the
appropriate taxing authorities, any sales or use taxes applicable to the
Services. If the Company claims that it is exempt from any such sales or use
taxes, then the Company must provide Enerjex with an exemption certificate
satisfactory to Enerjex. The Company understands that there will be parallel
efforts to ensure a smooth transition process, and will bear the burdens of
those additional costs. The transition process is expected to be completed
within 90 days of execution of this Agreement.

 

3.     Payment Terms. Payments to Enerjex should be made by check or electronic
funds transfer in accordance with the instructions set forth below at the
beginning of each month. Any amounts not paid when due may be subject to a
periodic service charge equal to the lesser of 1.5% per month and the maximum
amount allowed under applicable law, until such amounts are paid in full,
including assessed service charges. In lieu of terminating this Agreement,
Enerjex may suspend the provision of any Services if amounts owed are not paid
in accordance with the terms of this Agreement.

 

Bank Name and Address: Bank Name

Beneficiary: Enerjex

Beneficiary Account Number: #####

ABA Transit/Routing Number: ##### Please reference the Company's name in the
body of the payment.

 

4.     Effective Date and Termination. This Agreement will be effective as of
May 1, 2017. In the event that a Party commits a breach of this Agreement
(including any Schedule) and fails to cure the same within to days following
delivery by the non-breaching Party of written notice specifying the nature of
the breach, the non-breaching Party may terminate this Agreement or the
applicable Schedule effective upon written notice of such termination. The
termination rights set forth in this Section are in addition to and not in lieu
of the termination rights set forth in each of the Schedules.

 

5.     Warranties and Disclaimers. ENERJEX WILL NOT BE RESPONSIBLE FOR ANY
ACTION TAKEN BY THE COMPANY IN FOLLOWING OR DECLINING TO FOLLOW ANY OF ENERJEX'S
ADVICE OR RECOMMENDATIONS. THE SERVICES PROVIDED BY ENERJEX HEREUNDER ARE FOR
THE SOLE BENEFIT OF THE COMPANY AND NOT ANY UNNAMED THIRD PARTIES.

 

6.     Limitation of Liability; Indemnity.

 

(a)     ENERJEX'S LIABILITY IN ANY AND ALL CATEGORIES AND FOR ANY AND ALL CAUSES
ARISING UNDER THIS AGREEMENT, WHETHER BASED IN CONTRACT, TORT, NEGLIGENCE,
STRICT LIABILITY OR OTHERWISE, WILL, IN THE AGGREGATE, NOT EXCEED THE ACTUAL
FEES PAID BY THE COMPANY TO ENERJEX DURING THIS AGREEMENT. IN NO EVENT WILL
ENERJEX BE LIABLE FOR INCIDENTAL, CONSEQUENTIAL, PUNITIVE, INDIRECT OR SPECIAL
DAMAGES, INCLUDING, WITHOUT LIMITATION, INTERRUPTION OR LOSS OF BUSINESS, PROFIT
OR GOODWILL. AS A CONDITION FOR RECOVERY OF ANY LIABILITY, THE COMPANY MUST
ASSERT ANY CLAIM AGAINST ENERJEX WITHIN THREE MONTHS AFTER DISCOVERY OR 6o DAYS
AFTER THE TERMINATION OR EXPIRATION OF THE APPLICABLE SCHEDULE UNDER WHICH THE
LIABILITY ARISES, WHICHEVER IS EARLIER.

 

(b)     THE COMPANY AGREES TO INDEMNIFY ENERJEX TO THE FULL EXTENT PERMITTED BY
LAW FOR ANY LOSSES, COSTS, DAMAGES, AND EXPENSES (INCLUDING REASONABLE
ATTORNEYS' FEES), AS THEY ARE INCURRED, IN CONNECTION WITH ANY CAUSE OF ACTION,
SUIT, OR OTHER PROCEEDING ARISING IN CONNECTION WITH ENERJEX'S SERVICES TO THE
COMPANY.

 

 

Page 1

 

 
 

--------------------------------------------------------------------------------

 

 

7.     Insurance. If an Enerjex employee is serving as an officer or executive
of the Company, the Company will maintain directors and officers insurance
covering the Enerjex employee in an amount reasonably acceptable to the Enerjex
at no additional cost to Enerjex or the Enerjex employee, and the Company will
maintain such insurance at all times while this Agreement remains in effect.
Furthermore, the Company will maintain such insurance coverage with respect to
occurrences arising during the term of this Agreement for at least two years
following the termination or expiration of the applicable Schedule or will
purchase a directors' and officers' extended reporting period or "tail" policy
to cover the Enerjex employee for such two year time period. The Company's
directors and officers insurance must be primary and non-contributory. Upon the
execution of this Agreement and at any other time requested by Enerjex, the
Company will provide Enerjex a certificate of insurance evidencing that the
Company is in compliance with the requirements of this Section with a note in
the Description of Operations section of the certificate indicating that the
coverage is extended to the Enerjex employee.

 

8.     Governing Law, Arbitration and Witness Fees.

 

(a)     This Agreement will be governed by and construed in accordance with the
laws of the State of Texas, without regard to conflicts of laws provisions.

 

(b)     If the Parties are unable to resolve any dispute arising out of or in
connection with this Agreement, the Parties agree and stipulate that any such
disputes will be settled by binding arbitration in accordance with the
Commercial Arbitration Rules of the American Arbitration Association ("AAA").
The arbitration will be conducted in the Houston, Texas office of the AAA by a
single arbitrator selected by the Parties according to the rules of the AAA, and
the decision of the arbitrator will be final and binding on both Parties. In the
event that the Parties fail to agree on the selection of the arbitrator within
30 days after either Party's request for arbitration under this Section, the
arbitrator will be chosen by the AAA. The arbitrator may in his or her
discretion order documentary discovery but will not allow depositions without a
showing of compelling need. The arbitrator will render his or her decision
within 90 days after the call for arbitration. Judgment on the award of the
arbitrator may be entered in and enforced by any court of competent
jurisdiction. The arbitrator will have no authority to award damages in excess
or in contravention of this Agreement and may not amend or disregard any
provision of this Agreement, including this Section. Notwithstanding the
foregoing, either Party may seek appropriate injunctive relief from any court of
competent jurisdiction, and Enerjex may pursue payment of any unpaid amounts due
under this Agreement through any court of competent jurisdiction.

 

(c)     In the event any professional of Enerjex is requested or authorized by
the Company or is required by government regulation, subpoena, or other legal
process to produce documents or appear as witnesses in connection with any
action, suit or other proceeding initiated by a third party against the Company
or by the Company against a third party, the Company will, so long as Enerjex is
not a party to the proceeding in which the information is sought, reimburse
Enerjex for its professional's time (based on reasonable customary rates) and
reasonable out-of-pocket expenses, as well as the reasonable fees and expenses
of its counsel, incurred in responding to such requests.

 

9.     Miscellaneous. This Agreement together with all Schedules constitutes the
entire agreement between the Parties with

regard to the subject matter hereof and supersedes any and all agreements,
whether oral or written, between the Parties with respect to its subject matter.
No amendment or modification to this Agreement will be valid unless in writing
and signed by both Parties. If any portion of this Agreement is found to be
invalid or unenforceable, such provision will be deemed severable from the
remainder of this Agreement and will not cause the invalidity or
unenforceability of the remainder of this Agreement, except to the extent that
the severed provision deprives either Party of a substantial portion of its
bargain. Neither Party will be deemed to have waived any rights or remedies
accruing under this Agreement unless such waiver is in writing and signed by the
Party electing to waive the right or remedy. The waiver by any Party of a breach
or violation of any provision of this Agreement will not operate or be construed
as a waiver of any subsequent breach of such provision or any other provision of
this Agreement. Neither Party will be liable for any delay or failure to perform
under this Agreement (other than with respect to payment obligations) to the
extent such delay or failure is a result of an act of God, war, earthquake,
civil disobedience, court order, labor dispute, or other cause beyond such
Party's reasonable control. No Party may assign its rights or obligations under
this Agreement without the express written consent of the other Party. Nothing
in this Agreement will confer any rights upon any person or entity other than
the parties hereto and their respective successors and permitted assigns. The
expiration or termination of this Agreement or any Schedule will not destroy or
diminish the binding force and effect of any of the provisions of this Agreement
or any Schedule that expressly, come into or continue in effect on or after such
expiration or termination, including, without limitation, provisions relating to
payment of fees and expenses (including witness fees and expenses), governing
law, arbitration, limitation of liability and indemnity.

 

The Company agrees to reimburse Enerjex for all reasonable out-of-pocket costs
and expenses (including, without limitation, reasonable attorneys' fees, court
costs and arbitration fees) incurred by Enerjex in enforcing collection of any
monies due under this Agreement.

 

 

 

[Signature page to follow]

 

Page 2

 

 
 

--------------------------------------------------------------------------------

 

 

IN WITNESS WHEREOF, the Parties have caused this Agreement to be executed by
their duly authorized representatives as of the dates set forth below.

 

 

ENERJEX RESOURCES, INC.,

 

CAMBER ENERGY, INC.,

 

            By:

/s/ Louis Schott

 

By: 

/s/ Richard N. Azar II

 

Name: Louis Schott   Name: Richard N. Azar II   Title: Interim CEO   Title:
Chairman of the Board   Date: April 27, 2017   Date: April 27, 2017  

  

 
 

--------------------------------------------------------------------------------

 

 

Schedule to Services Agreement

 

This Schedule is entered into in connection with that certain Interim Services
Agreement, dated April 26, 2017 (the "Agreement"), by and between Enerjex
Resources, Inc., ("Enerjex") and Camber Energy, Inc. (the "Company") and will be
governed by the terms and conditions of the Agreement.

 

1.     Service Description or Position: Back-office Services

 

Enerjex will be responsible for performing all back-office services for the
Company, including all data entry and bookkeeping, financial reporting,
management reporting, reserve reporting, SEC compliance, audits, filings, and
any other services required to maintain the Company's good standing with all
local, state, and federal laws. For the avoidance of doubt, Enerjex is not
responsible for any field operations, including drilling, operating or
maintaining any wells or leases, of the Company under the terms of this
Agreement.

 

2.     Company Supervisor: Richard N. Azar II, Chairman of the Board

 

3.     Start Date: May 1, 2017

 

4.     Minimum Term: 90 Days

 

5.     Termination:

 

(a)     After the expiration of any minimum term, either Party may terminate
this Schedule by providing the other Party a minimum of 3o days' advance written
notice and such termination will be effective as of the date specified in such
notice, provided that such date is no earlier than 30 days after the date of
delivery of the notice. Enerjex will continue to provide, and the Company will
continue to pay for, the Services until the termination effective date.

 

(b)     Either Party may terminate this Schedule immediately upon written notice
to the other Party if the other Party is engaged in or asks the other Party to
engage in or ignore any illegal or unethical activity.

 

(c)     The termination rights set forth in this section are in addition to and
not in lieu of the termination rights set forth in the Agreement.

 

6.     Fees: Except as otherwise set forth below, the Company will pay to
Enerjex a fee of $150,000 per month for services rendered, plus any pre-approved
out-of-pocket travel expenses. As new opportunities arise, the Company and
Enerjex will mutually agree to negotiate in good faith on incremental fee
increases. If the Company has to maintain certain employees for compliance
purposes, such as a Chief Financial Offier, Chief Accounting Officer, and/or
Controller, the fee the Company will pay to Enerjex will be reduced by the
amount of applicable payroll, taxes, and benefits paid to those employees,
subject to approval from Enerjex.

 

In the event of a conflict between the terms and conditions of this Schedule and
the Agreement, the terms and conditions of the Agreement will control.

 



ENERJEX RESOURCES, INC.,

 

CAMBER ENERGY, INC.,

 

            By:

/s/ Louis Schott

 

By: 

/s/ Richard N. Azar II

 

Name: Louis Schott   Name: Richard N. Azar II   Title: Interim CEO   Title:
Chairman of the Board   Date: April 26, 2017   Date: April 26, 2017  



 